
	

115 HR 6480 IH: Guam Temporary Workforce Act
U.S. House of Representatives
2018-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		115th CONGRESS2d Session
		H. R. 6480
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2018
		
		
			Ms. Bordallo introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To allow the Governor of Guam to determine temporary need of nonimmigrant workers on Guam, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Guam Temporary Workforce Act. 2.Nonimmigrant workers in the Territory of Guam (a)In generalThe following shall apply in the case of an alien who seeks admission to Guam under section 101(a)(15)(H)(ii)(b) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)(ii)(b)):
 (1)An employer must file a petition with the Secretary for endorsement of the alien's eligibility for classification as a H–2B temporary employee before the alien may apply for a visa or seek admission to the United States.
 (2)In the Territory of Guam, an employer petitioning for H–2B temporary employees shall apply for a temporary labor certification with the Governor of Guam (as described in 8 C.F.R. 214.2 unless otherwise contradicted by this Act) prior to filing a petition.
				(3)
 The Secretary will conclude the following when presented with an employer petition containing an approved temporary labor certification issued by the Governor of Guam:
 (A)United States workers capable of performing the temporary services or labor as described in the temporary labor certification are not available.
 (B)The alien's employment will not adversely affect the wages and working conditions of similarly employed United States workers.
 (C)The employer has a one-time occurrence, seasonal need, peakload need, intermittent need, or other qualified need for temporary employees.
					A completed employer petition for H–2B temporary employees on Guam shall be approved by the
			 Secretary so long as the petition includes an approved temporary labor
 certification issued by the Governor of Guam within the last 365 days.(4)An approved temporary labor certification issued by the Governor of Guam may only be invalidated if it is determined by a court of law that the temporary labor certification request involved fraud, willful misrepresentation, or gross misconduct.
				3.Definitions
 (a)In generalUnless otherwise contradicted in this Act, all terms, including H–2B, intermittent need, one-time occurrence, peakload need, petition, seasonal need, temporary employees, and temporary labor certification, are as described or defined in the Regulations promulgated by the Department of Homeland Security (8 C.F.R. 1.2 and 214.2) as in effect on July 24, 2018.
 (b)Other definitionsThe following terms are defined as below: (1)SecretarySecretary means the Secretary of the Department of Homeland Security or any official to which the Secretary of the Department of Homeland Security has delegated his or her authority.
 (2)Qualified needThe Governor of Guam shall establish procedures for determining what constitutes a qualified need under this Act.  